 Case 4:21-cv-00651-O Document 1 Filed 05/13/21                 Page 1 of 7 PageID 1


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Greer’s Ranch Café and Philip Greer,
 on behalf of themselves and others
 similarly situated,

                        Plaintiffs,
                                                  Case No. 4:21-cv-00651
 v.

 Isabella Casillas Guzman, in her official
 capacity as administrator of the Small
 Business Administration; United States
 Small Business Administration,

                        Defendant.


               PLAINTIFFS’ CLASS-ACTION COMPLAINT
      The Supreme Court of the United States said 125 years ago that:

        [T]he constitution of the United States, in its present form, forbids, so
        far as civil and political rights are concerned, discrimination by the gen-
        eral government, or by the states, against any citizen because of his race.
        All citizens are equal before the law. The guaranties of life, liberty, and
        property are for all persons, within the jurisdiction of the United States,
        or of any state, without discrimination against any because of their race.
        Those guaranties, when their violation is properly presented in the reg-
        ular course of proceedings, must be enforced in the courts, both of the
        nation and of the state, without reference to considerations based upon
        race.
Gibson v. State of Mississippi, 162 U.S. 565, 591 (1896); see also Bolling v. Sharpe, 347
U.S. 497 (1954) (citing Gibson and holding that segregation in the District of Co-
lumbia public schools violated the Due Process Clause of the Fifth Amendment).
      Equal rights under law is the cornerstone of American constitutional jurispru-
dence: the principle that all citizens, regardless of status, wealth, race, color, religion,
or creed, have the same rights and are entitled to the same standard of justice. These



plaintiffs’ class-action complaint                                               Page 1 of 7
 Case 4:21-cv-00651-O Document 1 Filed 05/13/21                 Page 2 of 7 PageID 2



are the principles etched into our founding documents, fought for on our nation’s
battlefields, written into the Gettysburg Address, and delivered from the steps of the
Lincoln Memorial by Martin Luther King.
      As a nation, we are devoted to the task of satisfying these sacred ideals and provid-

ing equal rights to citizens of all races, as the Constitution requires. Profound progress
has been made, and extraordinary milestones reached, throughout our history, serving
as an inspiration to humanity and the nations of the world. Yet, today, the Small Busi-
ness Administration lurches America dangerously backward, reversing the clock on

American progress, and violating our most sacred and revered principles by actively
and invidiously discriminating against American citizens solely based upon their race
and sex. This is illegal, it is unconstitutional, it is wrong, and it must stop.
      Section 5003 of the American Rescue Plan Act appropriates $28.6 billion to cre-
ate the Restaurant Revitalization Fund, which is administered by the Small Business
Administration. This fund provides relief for restaurants harmed by the COVID-19
pandemic, but it requires the Small Business Administration to discriminate among
restaurants according to the race and sex of the owner. The statute provides that dur-
ing the first 21 days of this program, which started on May 3, 2021, the administrator
of the SBA must “prioritize awarding grants” to businesses owned by women and
racial minorities. See American Rescue Plan Act § 5003(c)(3)(A) (attached as Exhibit
1).
      These race and sex preferences are patently unconstitutional, and the Court
should promptly enjoin their enforcement. Doing so will promote equal rights under
the law for all American citizens and promote efforts to stop racial discrimination,
because “[t]he way to stop discrimination on the basis of race is to stop discriminating
on the basis of race.” Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S.
701, 748 (2007) (Roberts, C.J., concurring).




plaintiffs’ class-action complaint                                                 Page 2 of 7
 Case 4:21-cv-00651-O Document 1 Filed 05/13/21              Page 3 of 7 PageID 3


                        JURISDICTION AND VENUE
    1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28

U.S.C. § 1343.
    2.   Venue is proper because a substantial part of the events giving rise to the

claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                     PARTIES
    3.   Plaintiff Greer’s Ranch Café is a limited liability company incorporated under
the laws of Texas. It operates in Erath County, Texas.

    4.   Plaintiff Philip Greer is the owner of Greer’s Ranch Café. He resides in Erath
County, Texas.
    5.   Defendant Isabella Casillas Guzman is administrator of the Small Business
Administration. Administrator Guzman is sued in her official capacity.
    6.   Defendant United States Small Business Administration is an agency of the
United States government.

                           STATEMENT OF FACTS
    7.   Section 5003 of the American Rescue Plan Act of 2021, H.R. 1319, 117th
Cong. (2021), provides aid to restaurants that have been harmed by the COVID-19
pandemic. It appropriates $28.6 billion to create the Restaurant Revitalization Fund,
which will be administered by the Small Business Administration.
    8.   Section 5003 provides that during the first 21 days of this program, which
started on May 3, 2021, the administrator of the SBA must “prioritize awarding
grants” to businesses owned by women and racial minorities. See American Rescue
Plan Act § 5003(c)(3)(A) (attached as Exhibit 1).
    9.   Plaintiff Philip Greer owns Greer’s Ranch Café. Mr. Greer intends to apply
for relief from the Restaurant Revitalization Fund, and he stands able and ready to
apply for that relief. See Carney v. Adams, 141 S. Ct. 493, 499–500 (2020). Yet Mr.




plaintiffs’ class-action complaint                                           Page 3 of 7
 Case 4:21-cv-00651-O Document 1 Filed 05/13/21               Page 4 of 7 PageID 4



Greer is white, and he fails to qualify as a “socially disadvantaged individual” or “eco-
nomically disadvantaged individual” under the SBA’s regulations. See 13 C.F.R.
§§ 124.103, .104. Mr. Greer and his restaurant are therefore being subjected to un-
constitutional race and sex discrimination by the “priorities” that the statute com-

mands for minority- and women-owned businesses.
    10. Yesterday, the Small Business Administration issued a press release announc-
ing that it has already received 147,000 applications from “women, veterans, and so-
cially and economically disadvantaged business owners, requesting a total of $29 bil-

lion in relief funds.” See Exhibit 2. This raises the possibility that the entire $28.6
billion that Congress allocated to the Restaurant Revitalization Fund will be depleted
before white men such as Mr. Greer can even be considered for relief under the pro-
gram.
    11. Mr. Greer and Greer’s Ranch Café sue on behalf of all restaurant owners
and restaurants in the United States who are encountering or who will encounter race
or sex discrimination from the Small Business Administration on account of section
5003.

                              CLAIM FOR RELIEF
    12. The Constitution prohibits the federal government from discriminating on

account of race or ethnicity. See Bolling v. Sharpe, 347 U.S. 497 (1954). The Consti-
tution likewise prohibits the federal government from engaging in sex discrimination
absent an “exceedingly persuasive justification.” See United States v. Virginia, 518 U.S.
515, 531 (1996).
    13. Title VI of the Civil Rights Act of 1964 prohibits discrimination on the
grounds of race, color, or national origin in any program that receives federal funds.
See 42 U.S.C. § 2000d.




plaintiffs’ class-action complaint                                            Page 4 of 7
 Case 4:21-cv-00651-O Document 1 Filed 05/13/21             Page 5 of 7 PageID 5



    14. The Small Business Administration is violating the Constitution and Title
VI by discriminating on account of race and sex in administering the Restaurant Re-
vitalization Fund.
    15. The Court should declare these race and sex preferences unconstitutional

and permanently enjoin the administrator of the SBA from implementing any such
race or sex exclusions in any of the SBA’s programs.
    16. The Court should also award a temporary restraining order to prevent the
implementation of race and sex preferences during the 21-day window described in

section 5003.

                       CLASS-ACTION ALLEGATIONS
    17. The plaintiffs bring this class action under Rule 23(b)(2) of the Federal
Rules of Civil Procedure.

    18. The plaintiffs seek to represent a class of all restaurant owners and restau-
rants in the United States who are encountering or who will encounter race or sex
discrimination from the Small Business Administration on account of section 5003.
    19. The number of individuals in this class makes joinder of the individual class
members impractical.
    20. There are questions of law common to the class, including whether the Con-

stitution or Title VI allows the SBA to discriminate on account of race and sex when
administering the Restaurant Revitalization Fund.
    21. The plaintiffs’ claims are typical of other members of the class. Each of them
seeks to stop the SBA from discriminating on account of race and sex when adminis-
tering the Restaurant Revitalization Fund.
    22. The plaintiffs adequately represent the interests of the class, and they have
no interests antagonistic to the class.




plaintiffs’ class-action complaint                                          Page 5 of 7
 Case 4:21-cv-00651-O Document 1 Filed 05/13/21                Page 6 of 7 PageID 6



    23. A class action is appropriate under Rule 23(b)(2) because the defendants
are acting on grounds that apply generally to the class, so that final injunctive relief or
corresponding declaratory relief is appropriate respecting the classes as a whole.

                             DEMAND FOR RELIEF
    24. The plaintiffs respectfully requests that the court:
         a.      certify a class of all restaurant owners and restaurants in the United
                 States that are encountering or that will encounter race or sex dis-
                 crimination from the Small Business Administration on account of
                 section 5003;
         b.      award the declaratory relief described in paragraph 15;
         c.      enter an temporary restraining order, preliminary injunction, and per-
                 manent injunction that prevent Administrator Guzman and her suc-

                 cessors from implementing any race or sex preferences in SBA pro-
                 grams;
         d.      award costs and attorneys’ fees under 42 U.S.C. § 1988;
         e.      award all other relief that the Court may deem just, proper, or equi-
                 table.

                                              Respectfully submitted.

                                               /s/ Jonathan F. Mitchell
 Gene P. Hamilton*                            Jonathan F. Mitchell
 Virginia Bar No. 80434                       Texas Bar No. 24075463
 Vice-President and General Counsel           Mitchell Law PLLC
 America First Legal Foundation               111 Congress Avenue, Suite 400
 300 Independence Avenue SE                   Austin, Texas 78701
 Washington, DC 20003                         (512) 686-3940 (phone)
 (202) 964-3721                               (512) 686-3941 (fax)
 gene.hamilton@aflegal.org                    jonathan@mitchell.law

 Charles W. Fillmore                          Robert Henneke
 H. Dustin Fillmore                           Texas Bar No. 24046058
 The Fillmore Law Firm, L.L.P.                Texas Public Policy Foundation



plaintiffs’ class-action complaint                                              Page 6 of 7
 Case 4:21-cv-00651-O Document 1 Filed 05/13/21      Page 7 of 7 PageID 7


201 Main Street, Suite 801           901 Congress Avenue
Fort Worth, Texas 76102              Austin, Texas 78735
(817) 332-2351 (phone)               (512) 472-2700 (phone)
(817) 870-1859 (fax)                 rhenneke@texaspolicy.com
chad@fillmorefirm.com
dusty@fillmorefirm.com

* application for admission to
  the bar of N.D. Tex. pending
                                     Counsel for Plaintiffs and
Dated: May 13, 2021                  the Proposed Class




plaintiffs’ class-action complaint                                Page 7 of 7
